Citation Nr: 9909463	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  95-32 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1977 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating action in which 
the RO granted service connection for a low back disorder, 
rated 10 percent disabling, and denied service connection for 
a bilateral knee disorder.  The veteran appealed for 
entitlement to service connection for a left knee disorder 
and right knee disorder.  He requested a hearing before a 
member of the Board at the RO, and also requested an RO 
hearing before a hearing officer.  The veteran failed to 
appear for an RO hearing in February 1996.  The veteran 
thereafter failed to appear for a Board hearing at the RO in 
March 1999.

In a June 1998 rating decision, the RO granted service 
connection for residuals of hepatitis, rated noncompensably 
disabling.  The veteran has not, as yet, appealed for an 
increased (compensable) rating and that issue is not before 
the Board for appellate consideration.


REMAND

Appellate review of the claims folder reveals that some of 
the veteran's service medical records have not been 
associated with the claims folder.  The pre-enlistment 
examination revealed no left knee or right knee pathology.  
The veteran has contended that he sustained a bilateral knee 
disorder in service during basic training, and that he was 
permanently profiled in service because of this condition.  
There is an undated treatment record contained in the 
veteran's service medical records which reflects that the 
veteran was seen for complaints of left knee problems of one 
day's duration.  It was noted to be the first visit for that 
complaint and the veteran was not requested to return for 
follow-up treatment.  There is no record of any complaints or 
clinical findings in service regarding the veteran's right 
knee.  There is no record of a profile in service for a left 
knee or right knee condition.  The veteran's service 
discharge examination is not in the claims folder.  Without 
all of the veteran's service medical records, we are unable 
to proceed with consideration of his claim.

Private treatment records were requested from the Worcester 
City Hospital and Memorial Hospital by the RO.  No response 
was received from Worcester City Hospital.  Treatment records 
from Memorial Hospital consisted of an operative report of a 
right knee arthroscopy performed in June 1990.  The veteran 
was noted to have an internal derangement of the right knee 
and underwent removal of loose body and excision of an 
osteochondritic fragment from the medial femoral condyle of 
the right knee.

On VA examination in August 1994, the veteran reported the 
onset of bilateral knee pain in service in 1977.  He denied 
receiving regular treatment, but indicated that he 
occasionally put ice on the left knee.  There was increased 
pain on weight bearing, motion and ambulation.  He had 
surgery on the right knee in 1990 due to locking.  On 
examination, both knees extended fully to 0 degrees; flexion 
was possible to 136 degrees, bilaterally, and all motion was 
reported by the veteran to be painful.  Both knees crepitated 
softly and continuously.  There was no evidence of effusion 
or instability in either the left knee or right knee.  
Manipulation of the hips resulted in complaints of bilateral 
knee pain.  In the right knee, the veteran reported 
tenderness over what seemed to be an enlarged tibial 
tubercle, also at the anteromedial and anterolateral joint 
lines.  There was similar tenderness reported in the left 
knee over an enlarged tibial tubercle.  X-rays of the left 
knee showed some sclerosis and spur formation.  The right 
knee contained a 1-2 cm. oblong density in the right 
suprapatellar region.  No other abnormalities were noted.

Under the circumstances, the case is REMANDED to the RO for 
the following action:

1.  The RO should contact the NPRC and 
obtain the report of the veteran's 
service discharge examination.  If the 
veteran's service discharge examination 
is irretrievably lost, the NPRC should 
so state.  If the above noted service 
discharge examination is not received 
and there is no explanation from the 
NPRC, the RO should follow up to ensure 
that the claims folder is properly 
documented.  Dixon v. Derwinski,  
3 Vet. App. 261 (1992).

2.  The RO should contact the veteran and 
advise him that the Worcester City 
Hospital in Worcester, Massachusetts, has 
not responded to its request for medical 
records concerning his treatment, 
commencing in 1990.  The veteran should 
be accorded an opportunity to obtain any 
existing medical records from this 
facility on his own initiative, and to 
submit them to the RO.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development action has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, he should be provided with a Supplemental Statement 
of the Case.  The veteran should be given the opportunity to 
respond within the applicable time.  Thereafter, the case 
should be returned to the Board, if in order.  The appellant 
need take no action unless otherwise notified.  The purpose 
of this remand is to obtain clarifying data and to ensure due 
process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


